196 Ga. App. 773 (1990)
397 S.E.2d 52
GIGNILLIAT
v.
THE STATE.
A90A1439.
Court of Appeals of Georgia.
Decided September 4, 1990.
*774 John H. Tarpley, for appellant.
Robert E. Wilson, District Attorney, Barbara B. Conroy, J. Michael McDaniel, Assistant District Attorneys, for appellee.
BANKE, Presiding Judge.
The appellant was convicted of burglary. He brings this appeal from the denial of his motion for new trial. Held:
1. The appellant contends that he was entitled to a directed verdict of acquittal because the evidence established merely that he had entered a locked building without showing that he had done so with the intent to commit a theft or felony. This contention is without merit. The appellant was apprehended by the police in the bathroom of the building. A windowpane in the front office was broken near the window lock; and a calculator, beeper, answering machine, hammer, flashlight, and screwdriver were found in a bag in that office. The appellant acknowledged that he had entered the premises through the window, but denied any knowledge of the bag or its contents. Reviewing the evidence in the light most favorable to the jury's verdict, we hold that it was amply sufficient to enable a rational trier of fact to find the appellant guilty of burglary beyond a reasonable doubt. See generally Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. The appellant contends that the trial court erred in denying his request for a continuance to enable him to establish that he was incompetent to stand trial. On the day of the trial, the appellant requested the appointment of another defense counsel. When the court refused that request, the appellant asserted that he was not competent to stand trial and moved for a continuance to obtain a psychological evaluation. Nothing that the appellant had previously been evaluated by a psychologist and found competent to stand trial and further nothing that he appeared to be "very alert [and] very aware of what is going on," the trial court overruled the motion.
"A motion for continuance is addressed to the sound discretion of the trial court, and this court will not interfere unless it is clearly shown that the court abused its discretion. OCGA § 17-8-22." Lucas v. State, 174 Ga. App. 580 (1) (330 SE2d 792) (1985). We find no abuse of discretion of this case.
Judgment affirmed. Birdsong and Cooper, JJ., concur.